DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, received in the 10/27/2019 Response, have been fully considered and are responded to as follows: 
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for responding to allegations, teachings, and matters specifically challenged in the argument.
In the Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,608,623 to Kandah et al. (Kandah) in view of WIPO (PCT) application publication WO 2018124774 A1 to Myung et al. (Myung).
As to Claim 1:
1. (Currently amended) A process comprising: 
(a) sending a first encoded signal from a modulator, 
the first encoded signal having a first frequency, and 
the first encoded signal generated responsive to receiving first data from a first sensor; 
(b) sending a second encoded signal from the modulator, 
the second encoded signal having a second frequency greater than the first frequency, and 
the second encoded signal generated responsive to receiving second data from a second sensor; and 
(c) sending a third encoded signal from the modulator, 
the third encoded signal having a third frequency less than the first frequency, and 
the third encoded signal generated responsive to receiving third data from a third sensor.  

Kandah discloses, in FIG(s). 1-5:
a process comprising: 
(a) sending a first encoded signal (signaling from AOUT 234, 506;  where voltage and temperature information are provided at different frequencies and multiplexed with one another, for example, into first, second, and third pulses as encoded signals respectively; Col. 13, line 55 - Col. 14, line 12) from a modulator ("serial communications block 218,"  Col. 7, lines 3-20;  where voltage information and sensed temperature information are provided at different frequencies;  where a modulator is interpreted as a means "to mix an electrical signal that represents sounds or pictures with a radio signal so that it can be broadcast,"  i.e.,  "modulate,"  Cambridge Dictionary,  https://dictionary.cambridge.org,  [May 16, 2022]),
the first encoded signal having a first frequency (different types of sensed information, such as sensed temperature, having different frequencies;  Col. 14, lines 13-37), and 
the first encoded signal generated responsive to receiving first data ("temperature sensor signals") from a first sensor ("temperature sensor 246;"  Col. 8, lines 20-27); 
(b) sending a second encoded signal (further instance of signaling from AOUT 234, 506;  where information signaling is provided at different frequencies and multiplexed with one another, for example, into first, second, and third pulses as encoded signals respectively; Col. 13, line 55 - Col. 14, line 12;  and where interrupt signals are communicated across coupling channel 216 to 218) from the modulator (218), 
the second encoded signal having a second frequency (different types of sensed information, such as interrupt signals;  Col. 7, lines 3-20) greater than the first frequency (where signaling from AOUT 234 is provided at different frequencies and one frequency being greater or less than another is a matter of design consideration;  Kandah discloses the claimed invention except for a second encoding frequency being greater than the first encoding frequency.  It would have been an obvious matter of design choice to have one encoding frequency greater or less than another, since Applicant has not disclosed that the second frequency being greater than the first solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either frequency being greater or less than the other), and 
the second encoded signal generated responsive to receiving second data from a second sensor (disclosed below in Myung as the second sensor-  audio input 1411;  and herein as interrupt signal output); and 
(c) sending a third encoded signal (signaling from AOUT 234, 506;  where voltage and temperature information are provided at different frequencies and multiplexed with one another, for example, into first, second, and third pulses as encoded signals respectively; Col. 13, line 55 - Col. 14, line 12) from the modulator ("serial communications block 218,"  Col. 7, lines 3-20;  where voltage information and sensed temperature information are provided at different frequencies), 
the third encoded signal having a third frequency (different types of sensed information, such as voltage information, having different frequencies;  Col. 14, lines 13-37) less than the first frequency (where signaling from AOUT 234 is provided at different frequencies and one frequency being greater or less than another is a matter of design consideration;  Kandah discloses the claimed invention except for a third encoding frequency being less than the first encoding frequency.  It would have been an obvious matter of design choice to have one encoding frequency greater or less than another, since Applicant has not disclosed that the third frequency being less than the first solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either frequency being greater or less than the other), and 
the third encoded signal generated responsive to receiving third data (voltage at the node 148,  FIG. 2) from a third sensor (voltage sensor as resistor divider 142, 144;  Col. 5, lines 10-29;  Col. 10, lines 13-32).  
However, in further regard to the elements regarding encoding signals received from three sensors and providing them in a selectable succession (i.e., multiplexed), Myung discloses, in FIG. 14 (annotated below), three sensors 1401, 1411, 1421 being encoded 1404, 1412, 1422 and selectable for sending by a multiplexer 1430 (¶ [0147] - ¶ [0148]).  

    PNG
    media_image1.png
    477
    361
    media_image1.png
    Greyscale

The above disclosure of an example of three sensors, their encoding, and selection for transmission by a multiplexer, in conjunction with the disclosures above in Kandah, render the elements of claim 1 obvious.
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SYSTEM AND METHOD FOR MONITORING VOLTAGE ACROSS ISOLATION BARRIER, disclosed by Kandah; by incorporating the ELECTRONIC DEVICE AND CONTROL METHOD, disclosed by Myung; in order to provide a flow of operation for transmitting related data  (Myung; ¶ [0146]).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for in which the sending a first signal includes pulse width modulation encoding the first data.  
However, Kandah further discloses, in FIG(s). 1-5:
in which the sending a first signal includes pulse width modulation encoding the first data ("where the AOUT signal takes the form of a PWM signal;"  Col. 11, lines 1-9).  
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 1 above, except for in which receiving first data includes receiving slowly changing first data.  
However, Kandah further discloses, in FIG(s). 1-5:
in which receiving first data includes receiving slowly changing first data ("different types of sensed information provided by the PWM signal 506 . . . the PWM signal 506 can include sensed temperature;"  Col. 14, lines 13-17).  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 1 above, except for in which receiving first data includes receiving temperature data and sending the first signal includes sending the first signal at the first frequency of 400 kHertz.  
However, Kandah further discloses, in FIG(s). 1-5:
in which receiving first data includes receiving temperature data and sending the first signal includes sending the first signal at the first frequency of 400 kHertz ("the PWM signal 506 can include sensed temperature [e.g., IGBT die temperature] information provided as a 4 kHz PWM signal component;"  Kandah in view of Myung discloses the claimed invention except for sending the first signal includes sending the first signal at the first frequency of 400 kHertz.  It would have been an obvious matter of design choice to have encoded sensor data at a frequency greater or less than for another sensor, since Applicant has not disclosed that the frequency being 400 kHertz solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a frequency greater or less than 400 kHertz).  
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for in which receiving the second data includes receiving a fault signal.  
However, Kandah further discloses, in FIG(s). 1-5:
in which receiving the second data includes receiving a fault signal (received by communications block 218;  "interrupt signals to be communicated from the second control logic block 204 across the isolation barrier 128 for receipt by the first control logic block 202;"  Col. 7, lines 3-20).  
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 1 above, except for in which sending the second signal includes sending the second signal at a second frequency of 10s of MHertz for 36 clock cycles of the second frequency.  
However, Kandah further discloses, in FIG(s). 1-5:
in which sending the second signal includes sending the second signal at a second frequency of 10s of MHertz for 36 clock cycles of the second frequency (Kandah in view of Myung discloses the claimed invention except for sending the second signal at a second frequency of 10s of MHertz for 36 clock cycles.  It would have been an obvious matter of design choice to have encoded sensor data at a frequency greater or less than a frequency for another sensor, since Applicant has not disclosed that the frequency being 10s of MHertz for a particular duration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a frequency greater or less than 10s of MHertz).  
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 1 above, except for in which receiving the third data includes receiving an under voltage signal.  
However, Kandah further discloses, in FIG(s). 1-5:
in which receiving the third data includes receiving an under voltage signal (AOUT information includes voltage information such as DC link voltage whose value/magnitude indicates a system voltage condition;  Col. 11, lines 28-49).  
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 1 above, except for in which sending the third signal includes sending the third signal at a fixed logic state for 240 clock cycles of the second frequency.  
However, Kandah further discloses, in FIG(s). 1-5:
in which sending the third signal includes sending the third signal at a fixed logic state for 240 clock cycles of the second frequency (Kandah in view of Myung discloses the claimed invention except for sending the third signal at a fixed logic state for 240 clock cycles of the second frequency.  It would have been an obvious matter of design choice to have encoded sensor data at a frequency greater or less than a frequency for another sensor, since Applicant has not disclosed that the second frequency being sent for a particular duration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a greater or lesser frequency for a further particular duration).  
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 1 above, except for including selecting sending only the first signal in response to receiving the first data and not receiving the second data or the third data.  
However, Myung further discloses, in FIG(s). 14:
including selecting sending only the first signal in response to receiving the first data and not receiving the second data or the third data (Kandah in view of Myung discloses the claimed invention except for sending only the first signal.  It would have been an obvious matter of design choice to have selected sending a particular combination or order of one or all of the encoded sensor signals by a MUX selector signal [disclosed in Kandah as SEL, 238;  FIG. 2].  This being so since Applicant has not disclosed that the sending of a particular combination or order of encoded sensor signals solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any particular selection of encoded sensor signals).  
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 1 above, except for including selecting sending only the second signal in response to receiving the first data and the second data and not receiving the third data.  
However, Myung further discloses, in FIG(s). 14:
including selecting sending only the second signal in response to receiving the first data and the second data and not receiving the third data (Kandah in view of Myung discloses the claimed invention except for sending only the second signal.  It would have been an obvious matter of design choice to have selected sending a particular combination or order of one or all of the encoded sensor signals by a MUX selector signal [disclosed in Kandah as SEL, 238;  FIG. 2].  This being so since Applicant has not disclosed that the sending of a particular combination or order of encoded sensor signals solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any particular selection of encoded sensor signals).  
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 1 above, except for including selecting sending only the third signal in response to receiving the first data, receiving the second data, and receiving the third data.  
However, Myung further discloses, in FIG(s). 14:
including selecting sending only the third signal in response to receiving the first data, receiving the second data, and receiving the third data (Kandah in view of Myung discloses the claimed invention except for sending only the third signal.  It would have been an obvious matter of design choice to have selected sending a particular combination or order of one or all of the encoded sensor signals by a MUX selector signal [disclosed in Kandah as SEL, 238;  FIG. 2].  This being so since Applicant has not disclosed that the sending of a particular combination or order of encoded sensor signals solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any particular selection of encoded sensor signals).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849